Third District Court of Appeal
                                State of Florida

                         Opinion filed March 24, 2021.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D20-1445
                        Lower Tribunal No. 18-39891
                           ________________


          Anchor Property and Casualty Insurance Company,
                             Petitioner,

                                      vs.

                               Eduardo Tesini,
                                Respondent.


     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Peter R. Lopez, Judge.

    Rumberger, Kirk & Caldwell, P.A., and David B. Shelton and Candy L.
Messersmith (Orlando), for petitioner.

    Ver Ploeg & Marino, P.A., and Stephen A. Marino, Jr., and S. Alice
Weeks, for respondent.


Before SCALES, LINDSEY and BOKOR, JJ.

     PER CURIAM.
     Petitioner Anchor Property and Casualty Insurance Company seeks

certiorari review of the trial court’s September 8, 2020 discovery order. “To

obtain certiorari relief, the petitioner must establish the following three

elements: ‘(1) a departure from the essential requirements of the law, (2)

resulting in material injury for the remainder of the case (3) that cannot be

corrected on postjudgment appeal.’” Rivero v. Farach, 247 So. 3d 632, 634

(Fla. 3d DCA 2018) (quoting Reeves v. Fleetwood Homes of Fla., Inc., 889

So. 2d 812, 822 (Fla. 2004)). We deny the petition because, in entering the

challenged order, the trial court did not depart from the essential

requitements of law. In re Assignment for the Benefit of Creditors of Miami

Perfume Junction, Inc. v. Osborne, 46 Fla. L. Weekly D24, 2020 WL

7636020, at *2-3 (Fla. 3d DCA Dec. 23, 2020). “’Departure from the essential

requirements of law’ is defined the same way across all uses of certiorari

review: ‘a violation of a clearly established principle of law resulting in a

miscarriage of justice.’” Lacaretta Rest. v. Zepeda, 115 So. 3d 1091, 1093

(Fla. 1st DCA 2013) (citations omitted).

     Petition denied.




                                      2